UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7087


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BARRY L. COLEMAN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:05-cr-00367-JRS-1; 3:08-cv-00064-JRS)


Submitted:   December 20, 2011             Decided:    January 5, 2012


Before AGEE and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry    L.   Coleman,    Jr.,   Appellant   Pro    Se.   Angela
Mastandrea-Miller, Stephen Wiley Miller, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Barry      L.    Coleman,   Jr.   appeals     from    the    district

court’s orders denying his motions to file a notice of appeal

out of time and for reconsideration in his 28 U.S.C.A. § 2255

(West      2006     &   Supp.    2011)   proceeding.     We    have    reviewed   the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court. *                     United States v.

Coleman, Nos. 3:05-cr-00367-JRS-1; 3:08-cv-00064-JRS (E.D. Va.

June       13   &   July   20,    2011).    We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




       *
        In addition, Coleman claims he received ineffective
assistance of counsel when his attorney failed to file a timely
notice of appeal. However, there is no constitutional right to
counsel in a collateral attack. See Hunt v. Nuth, 57 F.3d 1327,
1340 (4th Cir. 1995).     Thus, even if counsel in his § 2255
proceeding was ineffective, that performance cannot give rise to
a cognizable claim for relief. United States v. MacDonald, 966
F.2d 854, 859 n.9 (4th Cir. 1992).




                                            2